Citation Nr: 1450894	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for damage to cranial nerve number XI with left shoulder trapezius weakness.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1955 to January 1957 and from February 1957 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied a higher rating than 10 percent for the disability on appeal.  This matter was previously remanded by the Board in April 2014.


FINDING OF FACT

Left cranial nerve number XI neuropathy is manifested by atrophy, pain, and decreased strength.  Neuropathy is severe, but does not result in complete paralysis.


CONCLUSION OF LAW

Left cranial nerve number XI disability is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 4.120, 4.123, 4.124a Diagnostic Code (DC) 8211 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received a comprehensive VCAA notice letter in February 2012, which was prior to the February 2012 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his treatment records have been obtained and appear to be complete.  The Veteran has undergone VA examinations in connection with this appeal, including in February 2012 and July 2014.  The Board remanded for additional development in April 2014 due to the inadequacy of the February 2012 examination.  The Board finds that the July 2014 examination is adequate to decide the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner reviewed the claims file, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's cranial nerve/left shoulder disability (muscle and nerve).  Because the evidence of record is otherwise adequate to fully resolve the appeal, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).   For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this claim at this time.

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, a uniform stage of appeal is appropriate.

Rating Schedule

The Veteran's cranial nerve XI disability is currently rated as 10 percent disabling (moderate criteria) under 38 C.F.R. § 4.73, DC 5301.  DC 5301 relates to disabilities involving Muscle Group I.  However, for the reasons below, the Board finds that a 20 percent rating under DC 8211(eleventh cranial nerve disease) is most appropriate given the facts of the case.

By way of history, in January 1956, it was reported that the Veteran was slashed by a knife during service.  He had atrophy and aching.  In June 1956, the Veteran was seen for paresthesias over a neck scar.  Apparently, he had a laceration involving the eleventh nerve and had left trapezius atrophy.  

The RO initially rated the Veteran under DC 5301, which pertains to a muscle group injury, but the evidence of record shows that he did not have a trapezius or muscle group injury.  Instead, he had a cranial nerve injury originating at the neck which impacted his left upper extremity.  Thus, the Board finds that a rating under DC 8211, which includes considerations of cranial nerve impairment, is most appropriate.  In any event, as will be explained in detail, the Veteran cannot be awarded a separate rating under DC 5301 because a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a).

In this case, the Veteran's disability affects cranial nerve XI (spinal accessory).  The Board has considered the appropriate rating under Diseases of the Cranial Nerves, 38 C.F.R. § 4.124a, DC 8211, which rates the eleventh cranial nerve.  

Under Diseases of the Peripheral Nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull.  38 C.F.R. § 4.120. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Under DC 8211, a 10 percent evaluation is assigned for moderate incomplete paralysis of this nerve; a 20 percent evaluation is assigned for severe incomplete paralysis of this nerve; and a 30 percent evaluation is assigned for complete paralysis of this nerve.  38 C.F.R. § 4.124a, DC 8211.  The accompanying "Note" provides that the rating assigned is dependent upon loss of motor function of the sternomastoid and trapezius muscles.

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

In this case, the Board finds that a 20 percent rating is warranted under DC 8211 because his disability picture more nearly approximates incomplete, severe paralysis of cranial nerve XI.

At the February 2012 VA examination, the Veteran's cranial nerves were examined.  He reported weakness of the left shoulder area for the past three months.  Findings showed weakness of the left shoulder when shrugging and turning head against resistance.  The cranial nerve XI (motor: trapezius, sternocleidomastoid) upon muscle strength testing (shoulder shrug, turn head against resistance) showed moderate level of paralysis.  The examiner concluded that the Veteran had left side incomplete moderate paralysis.  She opined that his cranial nerve condition did not impact his ability to work.  

At the July 2014 VA cranial nerve examination, the Veteran showed atrophy and weakness of the left trapezius muscle against resistance as well as turning the head towards his right shoulder (4 out of 5).  There was intermittent pain in the left shoulder and arm.  Muscle strength testing of the cranial nerve XI showed moderate level of paralysis.  The examiner concluded that the Veteran had left side incomplete moderate paralysis.  She opined that his cranial nerve condition did not impact his ability to work.  She remarked that the Veteran's disability resulted in incomplete moderate paralysis of the left trapezius and sternocleidomastoid muscle of the left side.  The Veteran was not left hand dominant.  The Board notes that a VA examination for the Veteran's shoulder/arm was also conducted in July 2014 where arthritis in the left shoulder was apparent.  Range of motion testing was conducted.  However, at this juncture, in light of the fact that the Veteran was already awarded a separate rating for the left shoulder arthritis based upon painful motion, a further discussion of the facts relevant to an evaluation under DCs 5200 through 5203 is not necessary.  Since he already has a 10 percent evaluation (rated under DC 5301-5010) for his arthritis that is associated with the left arm disability (though actually rated based upon painful motion), any further consideration of the DCs of the shoulder and arm (5200 through 5203) is not warranted as such would amount to prohibited pyramiding.  

The evidence of record shows that the Veteran had atrophy in his cranial nerve XI in service and such atrophy has continued to present day.  This is demonstrated particularly at the most recent VA examination in July 2014 where upon strength testing, the Veteran was at a level of 4 out of 5 with pain and weakness.  The Board recognizes that the peripheral nerves examination was grossly inadequate in the sense that the examiner did not grade the Veteran's pain level and the sensory system was not measured despite the objective findings of atrophy.  Yet, based on objective findings of atrophy and decreased strength, the Board finds that the Veteran's disability picture more nearly approximates a 20 percent rating (severe incomplete paralysis) under DC 8211.  

A rating higher than 20 percent is not warranted.  The next higher rating, and the highest under this rating code, is a 30 percent rating for complete paralysis.  The Veteran's disability picture of his cranial nerve XI does not more nearly approximate complete paralysis or the functional equivalent thereof.  It is clear from the examination findings and the Veteran's statements that he is not completely paralyzed in the affected area.  He still has remaining strength despite his atrophy as the strength test results were a 4 out of 5.  Thus, objectively, he has not demonstrated the functional equivalent of complete paralysis of the cranial nerve XI.  

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Despite the fact that the Board disagrees with the RO's initial rating of this disability under DC 5301, the Board has considered whether the Veteran would be able to obtain a separate or higher rating under DC 5301.  At the outset, we note that the Veteran cannot get a separate rating as per the provisions of 38 C.F.R. § 4.55(a) (generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions).  The nerve damage does not affect a different function.  The objective evidence of record confirms that the Veteran has atrophy, pain, and weakness in the affected area, all stemming from his cranial nerve injury.  These symptoms are already contemplated by the rating under DC 8211.

In any event, the rating criteria under DC 5301 provide for, in regard to disabilities involving the nondominant arm, a noncompensable rating for a slight impairment.  A 10 percent rating is warranted for a moderate impairment, a 20 percent rating for moderately severe, impairment and a 30 percent rating for a severe impairment.  

With regard to muscle injuries, the cardinal signs and symptoms of muscle disability are loss of power, weakness, a lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  A slight disability of muscles involves a simple wound of the muscle without debridement or infection.  The resulting scar is minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in the muscle tissue. For a slight disability of muscles, there will be no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).

In pertinent part, a moderately severe disability includes a through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  Objective findings must include the entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications of palpation on loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side must be noted.  Tests of strength and endurance (compared with the sound side) must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattered bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings must include a ragged, depressed and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation must show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles must swell and harden abnormally in contraction.  Tests of strength, endurance or coordinated movement impaired with the corresponding muscles of the uninjured side would indicate severe impairment of function.  X-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile, or adhesion of the scar to one of the long bones, scapula, or pelvic bones, with epithelial sealing rather than the true skin covering in an area where the bone is normally protected by muscle, would also indicate signs of severe muscle disability.  Visible or measurable atrophy, adaptive contractions of an opposing group of muscles, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, and induration or atrophy of an entire muscle following simple piercing by a projectile would also indicate a severe muscle injury.  38 C.F.R. § 4.56(d)(4).

In order to get a higher rating of 30 percent under DC 5301 (nondominant arm), the Veteran would need to show a "severe" muscle disability demonstrated by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattered bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; and objective findings must include a ragged, depressed and adherent scars indicating wide damage to the muscle groups in the missile track.  This is not shown by the evidence of record as described above.  

The Board has considered the Veteran's own assertions in support of the increased rating claim.  However, the Board finds that the lay assertions have also been considered by the medical examiners and incorporated in their objective findings of the disability being no worse than incomplete severe paralysis of cranial nerve XI.  Accordingly, the appropriate rating for this disability is 20 percent rating under DC 8211.  

Lastly, the Board notes that the Veteran is also separately service-connected for a scar that is associated with this disability.  Also, by way of a September 2014 rating decision, the Veteran was granted service connection for left shoulder degenerative arthritis with a 10 percent evaluation due to painful motion.  Thus, no further discussion with respect to consideration of separate evaluations is warranted.

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the cranial nerve XI disability does not present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the disability, the Veteran has complained of muscle atrophy, weakness, pain, and limitation of motion.  Such symptoms are contemplated by the rating criteria.  The applicable diagnostic code 8211 expressly consider the Veteran's symptoms.  The Board herein has changed his rating to 20 percent under DC 8211 which adequately contemplates the Veteran's disability picture which is predominantly manifested by pain, weakness, and atrophy in the cranial nerve.  Furthermore, the Board notes that the Veteran was assigned a separate 10 percent rating based on painful motion by way of the September 2014 rating decision.  He also already has an associated scars rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his left arm disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  


ORDER

An increased evaluation of 20 percent for damage to cranial nerve number XI under DC 8211 is granted, subject to laws governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


